Citation Nr: 0900388	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right hip degenerative 
joint disease (arthritis), to include as secondary to 
service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied entitlement to service connection for 
right hip degenerative joint disease (arthritis), to include 
as secondary to the service-connected disability of the left 
knee. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that the 
veteran's current right hip degenerative joint disease 
(arthritis) is related to any established event, injury, or 
disease during service, was present within on years following 
separation from service or related to any service-connected 
disability. 


CONCLUSION OF LAW

Right hip arthritis was not incurred in or aggravated by 
during active military service, nor may arthritis be presumed 
to have been incurred in service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309,  3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
right hip disability was received in August 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in December 2005.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  The claim was then 
reviewed and a statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA treatment records pertaining to his claimed 
disability have been obtained and associated with his claim 
file.  He has also been provided with VA medical examination 
in February 2006 to assess the current nature and etiology of 
his claimed right hip arthritis.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  
Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from right hip 
arthritis as a result of his active military service or as 
secondary his service-connected left knee disability.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records, including January 1978 enlistment 
and December 1997 separation examination reports, are silent 
for any complaints or findings of right hip arthritis or hip 
pain.  Furthermore, periodic examinations dated December 1988 
and December 1994 are likewise silent. 

Service treatment records dated March 1996 report the veteran 
underwent anterior cruciate ligament (ACL) reconstructive 
surgery on his left knee, which was followed by months of 
rehabilitation and physical therapy.  The veteran is 
currently rated as 20 percent for a post-operative left knee 
ACL disability. 

Post-service VA treatment records from August 2002 state the 
veteran complained of right hip pain persistent over the 
previous three weeks.  An August 2002 X-ray report revealed 
findings of mild right hip osteoarthritis.  A June 2003 VA X-
ray report and an October 2004 VA treatment record also 
showed continued findings of right hip osteoarthritis with 
mild degenerative changes, osteophyte formation, and 
sclerosis at the right hip joint. 

In a February 2006 VA examination, the veteran described pain 
in his groin area, reported that the pain has been present 
since 1997 and had gradually worsened, and denied any right 
hip trauma.  Furthermore, the veteran stated that although 
the pain limits his mobility it had not had an affect on his 
activities of daily living much, nor had he missed work 
because of his hip.  Physical examination of the veteran 
showed that he walked with a slight limp favoring his right 
leg, but did not require any assistive device.  The right hip 
has a grossly normal appearance, without further loss of 
motion due to pain, weakness, fatigue or incoordination with 
repeated motion.  After reviewing the March 2004 X-ray of the 
hip showing degenerative changes and the veteran's CPRS file, 
the physician subsequently diagnosed right hip degenerative 
joint disease.  He further specified that the right hip 
condition was less likely as not a result of the veteran's 
bilateral knee condition and noted that the veteran's career 
as a mail carrier with extensive amounts of walking could 
have possibly contributed to his degenerative joint disease 
of his hip.  Further, because the veteran walked with a 
slight limp and not a such an awkward gait, the physician 
would not expect it to cause further degeration in the right 
hip. 

While current medical evidence of record indicates the 
veteran has a current right hip disability, it does not show 
that the claimed right hip arthritis is related to active 
service or to his service-connected left knee disability.  
Service treatment records do not show that the veteran had 
any complaint, treatment, or diagnosis of right hip arthritis 
during active service.  Evidence of a diagnosis of right hip 
arthritis was first shown in 2002, more than 6 years after 
separation from active service and thus, arthritis cannot be 
presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In this case, there is also no competent medical 
opinion establishing that the current right hip arthritis is 
related to military service or secondary to his service-
connected left knee disability.  In fact, in a February 2006 
report discussed above, a VA physician specifically noted 
that the veteran's current right hip degenerative joint 
disease was less likely as not directly related to his 
bilateral knee condition.  The VA examiner further noted that 
the veteran's year doing extensive amounts of walking as a 
mail carrier after separation from service could possibly 
have contributed to his arthritis of the hip.  

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
right hip arthritis is a result of active service, this claim 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for right hip arthritis must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

Entitlement to service connection for right hip degenerative 
joint disease (arthritis), to include as a secondary to 
service-connected left knee disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


